     Case 2:20-cv-00554-RAH-CSC Document 33 Filed 04/12/21 Page 1 of 1




                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF ALABAMA
                             NORTHERN DIVISION


ROGER LEE CHAMPION,                     )
                                        )
      Plaintiff,                        )
                                        )
      v.                                )    CASE NO. 2:20-CV-554-RAH-CSC
                                        )
WARDEN HENLINE, et al.,                 )
                                        )
      Defendants.                       )

                                      ORDER

      This case is before the Court on a Recommendation of the Magistrate Judge entered

on March 11, 2021. (Doc. 32.)        There being no timely objections filed to the

Recommendation, and after an independent review of the file, the Recommendation is

ADOPTED, and it is hereby

      ORDERED that this case is DISMISSED without prejudice.

      Final Judgment will be entered separately.

      DONE, on this the 12th day of April, 2021.


                                        /s/ R. Austin Huffaker, Jr.
                                 R. AUSTIN HUFFAKER, JR.
                                 UNITED STATES DISTRICT JUDGE
